Citation Nr: 1757350	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.

4.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran has additional issues on appeal which were addressed in an April 2017 Board Remand.  Jurisdiction over the issues decided herein was accepted by the Board in its Remand for the limited purposes of giving the Veteran an opportunity to perfect appeals of them.  This was accomplished and as these issues are now ripe for review by the Board and they were returned to the Board by the agency of original jurisdiction.  The development of the other issues addressed in the April 2017 Remand is on-going and those issues will be addressed by the Board after that development is complete and the RO transfers jurisdiction over to the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is assigned a 10 percent evaluation for his service-connected tinnitus, the maximum schedular evaluation available for that disability.

2.  The Veteran's current bilateral hearing loss disability is not shown to have had its onset in service, within one year of separation from service, or is otherwise related to his service.

3.  The Veteran's current psychiatric disability is not shown to have had its onset in service, or is otherwise related to his service or his service-connected tinnitus.  

4.  There is no competent evidence of a diagnosis of vertigo.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

2.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103A, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).
3.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

4.  The criteria for service connection for vertigo are not met.  38 U.S.C. §§ 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a) (West 2012).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Pursuant to the rating schedule, a 10 percent evaluation is assigned for tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id.  at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

Factual Background and Analysis

Tinnitus

Service connection for tinnitus was granted in a September 2011 rating decision and a 10 percent evaluation was assigned, effective October 24, 2008.  A higher evaluation for tinnitus is not available.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation or separate schedular evaluations for tinnitus in each ear, the Veteran's claim for an increased disability rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Hearing Loss

The Veteran contends that noise exposure during service caused his current bilateral hearing loss.  He has asserted that while in training there was a TNT explosion that he links to his hearing loss.  He stated that he was not wearing hearing protection when he was exposed.  

The entrance examination dated September 1965 indicates no history of, or complaint for ear problems. 

The September 1965 puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

The March 1967 puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
5
X
10

The Veteran indicated that there had been no significant change in his health since his last physical examination.  

The June 1967 separation examination indicated no hearing loss.  The audiometer thresholds are illegible.  

The Veteran's DD-214 shows his specialty in service as an Artillery Surveyor and that he received the National Defense Service Medal and Expert Medal (Rifle M-14).  

A June 2005 VA medical note indicates a diagnosis of hearing loss.  Private medical records dated July 2007 and October 2007 indicate a diagnosis of hearing loss.  

The Veteran underwent a private audiological examination in February 2009, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
20
X
45
LEFT
15
20
15
X
65

The Veteran was afforded a VA audiological consultation in April 2009.  Right ear was within normal limits with mild to moderately severe sensorineural hearing loss and left ear was within normal limits with moderately severe sensorineural hearing loss.  

The examiner opined that the Veteran's military noise exposure is more likely as not a contributing factor to his hearing impairment.  The examiner stated the results were consistent with age and noise-induced cochlear pathology; no indications of external, middle or retro cochlear ear disease.  

The Veteran was afforded a VA audiological examination in July 2009, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
35
50
LEFT
15
15
20
50
55

Maryland CNC speech discrimination testing showed recognition of 96 percent in the right ear, and 96 percent in the left ear.  The examiner indicated that the Veteran had normal to moderate sensorineural hearing loss in the right ear, normal to moderately severe sensorineural hearing loss in the left ear, with high frequency sensorineural hearing loss bilaterally. 

The examiner noted that the Veteran's occupation exposed him to unprotected vehicle noise exposure as he had been a sales manager with 27 years on the road.  His recreational noise exposure was noted as use of a lawn mower without protection from the noise.  

A VA examiner provided an opinion in June 2011.  The examiner opined that hearing loss was not caused by or a result of military service.  The rationale provided was that hearing bilaterally was within normal limits during and or shortly following active military service, without evidence of any auditory threshold shift during military service, without service medical records/service treatment records evidence of any acoustic trauma, and without a military service period nexus for impaired hearing.  The examiner continued to provide rationale stating that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss. 

The examiner further explained that there was evidence of occupational and recreational noise exposure levels- two years of military service with over 30 years of occupational service.  The examiner concluded that there was evidence of advancing age, obesity and age-associated disease and disorders that could more than account for the current decreased hearing levels. 

The Veteran was afforded a VA audiological examination in May 2015, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
45
45
55
70
LEFT
50
50
50
80
80

Maryland CNC speech discrimination testing showed recognition of 94 percent in the right ear, and 94 percent in the left ear.  The examiner indicated that the Veteran had moderate to severe sensorineural hearing loss, bilaterally.  

The examiner noted that in the enlistment examination, the separation examination and in an additional audiological metric record dated March 1967, the Veteran's hearing was noted as normal.  

The examiner opined that it is not at least as likely as not that the Veteran's hearing loss is a result of noise exposure while in service.  The rationale provided was that the enlistment and separation examinations showed there were no significant in-service threshold shifts present in either ear.  The examiner provided the definition of a significant change in hearing as greater than normal measurement error (i.e. greater than 10 dB).

As indicated above, the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period.  Specifically, a May 2015 VA audiological evaluation revealed such a diagnosis consistent with VA regulations.  Given the Veteran's statements describing his exposure to noise while in service and the Veteran's primary specialty while in service, the Board finds that the Veteran was exposed to noise during service.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his noise exposure during his military service.

The Veteran's service treatment records do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the Veteran's hearing was within normal limits at audiological examinations conducted in service, with his puretone thresholds being lower six months prior to separation than what they were at entrance.  In addition, he denied having hearing loss at separation from service. 

There are three medical opinions of record.  The April 2009 VA examiner opined that the military noise exposure is a contributing factor to the Veteran's hearing impairment.  The examiner stated that the results were consistent with age and noise-induced cochlear pathology.  This opinion provides only a vague association with service and appears to hold both that there is cochlear pathology and no cochlear pathology.  It is further confusing where she introduced another factor -age pathology.  For these reasons, the Board finds this opinion of limited probative value.

The June 2011 VA examiner and May 2015 VA examiner agree in their opinion, stating that the Veteran's current bilateral hearing loss disability is not related to service.  The rationale provided for both opinions was that the Veteran's bilateral hearing was within normal limits during and following active military service, without evidence of any auditory threshold shift in either ear during military service.  The June 2011 examiner explained that there is evidence of over 30 years of occupational noise exposure in contrast to just two years of military noise exposure.  The June 2011 VA examiner also concluded that there was evidence apart from military service, including age and obesity that more than accounted for the current decreased hearing levels.  These opinions provided a clearer, more detailed rationale, and therefore, the Boards places greater probative value on them.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  While the evidence shows that the Veteran has current bilateral hearing loss for VA purposes, the most probative evidence of record demonstrates that this is not related to his service.  

In its analysis, the Board has considered the statements of the Veteran linking the Veteran's military service, to include noise exposure, to his current bilateral hearing loss. 

The Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  However, the Veteran, as a lay person, is not competent to attribute his hearing loss to any instance of his military service, as he has not demonstrated that he is an expert in determining the etiology of hearing loss.  The VA audiologists are trained medical professionals who interpreted the service audiograms and determined there was no evidence of a shift in the Veteran's hearing during service, which is considered more probative than the Veteran's lay assertions. 

While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson, as such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his bilateral hearing loss and his opinion and statements on such matter are not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, or injury in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Psychiatric Disorder

The Veteran contends that service connection of a psychiatric disorder is warranted as it relates to his service-connected tinnitus, bilateral hearing loss, or vertigo.  
In the entrance examination dated September 1965 the Veteran denied ever having or having at that time frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory, or nervous trouble of any sort .  He noted that his grandfather committed suicide.  In response to have you ever been a patient in a mental hospital or sanatorium he marked no.  

In the exit examination dated June1967 the Veteran denied ever having or having at that time frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory, or nervous trouble of any sort.  He noted that his grandfather committed suicide.  In response to have you ever been a patient in a mental hospital or sanatorium he marked yes.  The instructions indicate that additional information is to be provided when yes is checked.  The handwritten information is illegible.  

There is a service treatment record dated September 1967 titled "physical and mental status on release from active service."  There was no psychiatric diagnosis or indication of psychiatric symptoms noted.  

A December 2004 VA medical note indicated a negative PTSD screening.  

In an April 2008 VA nursing intake note the Veteran declined to answer any questions for depression.  In another note also dated April 2008 the Veteran was assigned 2 points for depression.

A January 2015 VA medical note indicates that the Veteran requested PC behavioral health follow up for stress management related to tinnitus.  

A March 2015 VA mental health consultation report notes the Veteran's chief complaint as mild anxiety/depression related to tinnitus and family stress.  He described witnessing combat with others killed, but denied significant psychological symptoms from these incidents.  He was diagnosed with unspecified mood disorder and adjustment disorder, mixed.  He denied a psychiatry or psychology referral at that time and agreed to call if symptoms worsened.  

The Veteran was afforded a VA examination in May 2015.  The examiner concluded that there is no mental disorder diagnosed.  During this examination, the Veteran described his memory as "declining a little bit."  He denied any problems with his appetite or energy.  He denied feelings of guilt.  He reported that he had never seen a mental health provider and had never taken any psychotropic medications because he never felt he needed it.  He stated that as a result of a referral he saw a psychologist in March 2015 and at that meeting expressed his desire not to make any follow-up appointments.  

A March 2016 VA mental health note reflects that the Veteran reported feeling depressed, anxious, and scared as a result to his cancer returning.  

As stated above, the Veteran was first diagnosed with a psychiatric disorder- unspecified mood disorder and adjustment disorder in March 2015, almost three decades following his September 1967 discharge from service.  In addition, the record indicates that the Veteran has denied symptoms associated with a psychiatric disorder and was negative for PTSD.

The Board notes that the separation examination indicates that the Veteran had been treated for mental illness.  However, given the rest of the record, including the subsequent service treatment /mental status record, the Board concludes that this indication was a clerical error.  Also, the Veteran has not contended that the onset of symptoms occurred in service, as he contends that the disorder stems from his service-connected tinnitus.  

To the extent that the Veteran contends that he had a psychiatric disorder in service, but that it had never been diagnosed, the Board finds that the medical evidence of record does not support such a finding.  The Veteran's service treatment records are silent for complaints of or treatment for a psychiatric disorder, including symptoms of such disorder. 

There is no competent evidence of record to indicate a link between his current psychiatric disorder and his military service.  In addition, beyond the Veteran's statements, there is nothing of record to indicate a correlation between his psychiatric disorder and service-connected tinnitus.  Therefore, under both the direct and secondary theories of entitlement, the Board finds that the second element has not been met.  A preponderance of the evidence is against a claim for service connection for a psychiatric disorder.  

The Board notes that the Veteran is competent to report symptoms such as feeling anxious, depressed, or stressed, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to attribute these symptoms as part of a psychiatric disorder, and he has not demonstrated that he is an expert in determining the etiology of psychiatric disorder and is a layperson in this regard.  In addition, there is no competent evidence of record to indicate a correlation between a current psychiatric disorder and his military service or his service-connected tinnitus.  

Thus, the record simply shows the Veteran developed unspecified mood disorder and adjustment disorder decades after service.  Accordingly, a basis upon which to establish service connection has not been presented.  

There is no medical opinion of record regarding his psychiatric disorder.  Here, a medical opinion regarding the Veteran's psychiatric disorder is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service or to his service-connected tinnitus.  There is no indication beyond conclusory generalized statements by the Veteran of a service-connected disease to which the claimed disability may be associated.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Vertigo 

The Veteran contends that service connection for vertigo is warranted as it relates to his service-connected tinnitus or bilateral hearing loss.  

Entrance examination dated September 1965 and the separation examination dated June 1967 indicate no history of or complaint of dizziness or fainting spells.  There is no mention of treatment for or complaint of dizziness or nausea in the service treatment records.  

In an April 2008 VA nursing intake note the Veteran was assigned 1 point for dizziness/vertigo.  It was noted that a score of 5 or greater indicates a high risk for falls.  

The Veteran mentioned symptoms related to vertigo in the Statement in Support of Claim submitted in October 2008.  There, he stated "I have a difficult time maintaining equilibrium."  

The Veteran was afforded a VA audiological consultation in April 2009.  During the consultation he expressed his concern about falling and his desire to be evaluated for his balance issues.  The examiner noted that the etiology of dizziness was unknown at this time and concluded that retro cochlear pathology could not be ruled out at that time as evidenced by asymmetrical impairment. 

In the May 2015 VA examination the Veteran reported that he did not actually claim vertigo, but that he has dizziness that comes and goes.  He described this dizziness as loss of balance that lasts anywhere from 15 minutes to an hour, occurring at times daily and at times weekly.   

The examiner opined that the Veteran did not then nor had he ever been diagnosed with an ear or peripheral vestibular condition, to include vertigo.  The examiner stated that a review of the records showed no diagnosis of vertigo and upon examination there was no clinical finding of bilateral ear abnormality.  She also noted that the Veteran's description of dizziness was nonspecific and inconsistent with vertigo or Meniere's disease.  

There were several medical visits in June 2015.  Those VA medical treatment records indicate the Veteran denied dizziness, upset stomach or nausea.
The Board notes that vertigo was mentioned in the April 2009 VA audiological consultation, as well as a statement indicating retro cochlear pathology could not be ruled out.  However, this is not a diagnosis of vertigo and upon review of the record there is no medical evidence to support a diagnosis of vertigo during the appeal period.  

A review of the Veteran's VA treatment records does not show complaints of, treatment for, or a diagnosis of vertigo or symptoms related to vertigo.  As there is no current diagnosis for vertigo, service connection for this issue is denied.  38 C.F.R. § 3.303.  

There is no competent evidence of a current vertigo disability; therefore, the first element of service connection is not met.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


A rating in excess of 10 percent for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for psychiatric disorder is denied.

Service connection for vertigo is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


